        Case 4:19-cv-07638-HSG Document 60 Filed 04/06/21 Page 1 of 1


Curtis Thornton
5292 Carpinteria Ave
#C
Carpinteria, CA 93309
805-222-6009
   UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA



    CURTIS THORNTON JR,                              Case No. 4:19-cv-0738-HSG

       Plaintiff,
       vs.                                           Amended MOTION TO DISQUALIFY
                                                     GILLIAM HAYWOOD JR
    CHEN FENG, DALY CITY, SAN
    MATEO COUNTY, COUNTY                                            Hearing
    AND CITY OF SAN FRANCISCO,                       Date: May 6th, 2021
    GATE GOURMET, HNA GROUP,                         Time: 2:00pm
    IAN MADDISON, PAUL
    MENDIARA, JONATHAN
    PREMENKO, STEPHEN
    WAGSTAFFE, FBI SAN
    FRANCISCO, JOHN AND JANE
    DOE,
      Defendants


      Comes Now Plaintiff (Curtis Thornton Jr) who hereby brings a Motion to Disqualify
Haywood Gilliam Jr, pursuant to the May 31st, 1870, Act to enforce the Right of Citizens of the
United States to vote in the several States of this Union and for other Purposes, 18 U.S. Code
2383 (Insurrection and Rebellion), the April 15th, 1861, Presidential Proclamation declaring
insurrection and rebellion against US law, 18 USC 1590 (Trafficking in Forced Labor), ​28 USC
453​, the 5th, ​6th​ and 14th Amendment of the United States Constitution. This motion is based on
the arguments presented in the Memorandum in Support of Plaintiff's Motion to Disqualify
Haywood Gilliam Jr, all exhibits attached, and oral arguments.
                                                                     Dated this 17th day of March, 2021

                                                                     ____________________________
                                                                                     Curtis Thornton
                                                                                5292 Carpinteria Ave
                                                                                                  #C
                                                                               Carpinteria, CA 93309
                                                                                       805-222-6009


                           Motion to Disqualify Haywood Gilliam Jr
                                                                                                     1
